DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on July 8, 2019.  The application contains 15 claims.  Claims 1-15 are directed to a method for hybrid trust management for health records unit.  Claims 1-15 are pending.

Claim Objections
3.	Claim 3 is objected to because of the following informalities:
Referring to claim 3:
	Claim 3 recites “wherein the time for verifying the audit trail”, wherein ‘the time’ is objected for lack of precedent basis. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Referring to claim 1:
        Claim 1 recites a method that includes: creating an audit trail and sending the audit trail to a plurality of roles; computing, by each of the plurality of roles, a plurality of weighted credible numbers by multiplying a weighted credit by a total number of individuals for each of the plurality of roles; determining, by each of the plurality of roles, whether the sum of the plurality of weighted credible numbers is greater than a predetermined threshold; and updating, by each of the plurality of roles, an audit trail chain on a Merkle tree” (emphasis added)

Mathematical relationships or calculations such as multiplying, correlation are mathematical concepts, which is one of the groupings of abstract ideas set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, published 07 January 2019. See section 1(a). Mental processes are another of the groupings of abstract ideas set forth in the 2019 guidance, see section 1(c). Abstract ideas are judicial exceptions as per MPEP § 2106.04(1). See also Alice Corporation Pty. Ltd. v. CLS Bank International, etal, 573 U.S._, 110 USPQ2d 1976 (2014). 
These judicial exceptions are not integrated into a practical application because the claim does not recite any use or further action with respect to determining the sum of the plurality of weighted credible numbers is greater than a predetermined threshold.   The recitation of steps being performed in or by a computing apparatus does not constitute anything more than mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f). The abstract ideas are not used to improve the functioning of a computer or to transform an article.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception. Claim 1 further recite the steps of creating an audit trail and sending the audit trail to a plurality of roles; and updating an audit trail chain on a Merkle tree. These have been recognized by the courts as a well-understood, routine, and conventional function. See MPEP § 2106.05(d)(ll), citing Symantec, TLI, OPl Techs, buySAFE, and Versata. Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea. See also the 2019 Guidance.
Referring to claims 2-15:
          Dependent Claims 2-15 only recite further details about the roles; the time for verifying; a private/public key pair; a Merkle root; the threshold; the weighted credible number; the weighted credit. These do not provide any additional steps or features that would amount to significantly more than the abstract idea. 

6.	Based upon consideration of all of the relevant factors with respect to the claims as a whole, Claims 1-15 are determined to be directed to an abstract idea without a practical application and without significantly more, as detailed above. Therefore, the claimed inventions are not directed to patent eligible subject matter.
 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), hereinafter “Padmanabhan”, in view of Shahine et al. (U.S. 2009/0006111 A1), hereinafter “Shahine”.
Referring to claim 1:
		Padmanabhan teaches:
 	           A method for health record audit verification, the method comprising the steps of (see Padmanahhan, [0060] ‘This makes blockchains potentially suitable for the recording of events, medical records, insurance records, and other records management activities, such as identity management, transaction processing, documenting provenance, or voting.’): 
creating an audit trail and sending the audit trail to a plurality of roles (see Padmanahhan, fig. 5, 405 ‘receiving a request to add a new block to a blockchain’; [0128] ‘where n is the number of nodes in the consortium.’; [0057] ‘A distributed ledger…The nodes may be located in different sites, countries, institutions, user communities, customer organizations [i.e., a plurality of roles ], host organizations, hosted computing environments, or application servers.’);
computing, by each of the plurality of roles, a plurality of weighted credible numbers for each of the plurality of roles (see Padmanahhan, fig. 5, 410 
 determining, by each of the plurality of roles, whether the sum of the plurality of weighted credible numbers is greater than a predetermined threshold (see Padmanahhan, fig. 5, 415 ‘validating the re3quest to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’); and 
 updating, by each of the plurality of roles, an audit trail chain on a Merkle tree (see Padmanahhan, fig. 5, 440 ‘adding the new block to the blockchain, responsive to the validation of the request to add the new block to the blockchain’; [0062] ‘Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree.’).
However, Padmanahhan does not disclose multiplying a weighted credit by a total number of individuals.
Shahine disclose multiplying a weighted credit by a total number of individuals (see Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more 
critical than others) would have their votes weighted more heavily, for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’) 
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049]) 
Referring to claim 2:
		Padmanabhan and Shahine further disclose: 
           wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor and a patient (see Padmanabhan, [0060] ‘medical verify assets and/or transactions involving the assets to the permissioned blockchain.’).
Referring to claim 3:
		Padmanabhan and Shahine further disclose: 
          wherein the time for verifying the audit trail decreases when the weighted credit increases and the time for verifying the audit trail increases when the weighted credit decreases (see Padmanabhan, [0005] ‘the time required’).
Referring to claim 4:
		Padmanabhan and Shahine further disclose: 
          wherein the auditor and the patient generate a public key and a private key (see Padmanabhan, [0064] ‘a public key…a private key’).
Referring to claim 6:
		Padmanabhan and Shahine further disclose: 
           wherein the verified audit trails are stored in a Merkle root and indexed by a patient identifier (see Padmanabhan, [0062] ‘a Merkle tree’; [0183] ‘unique identifiers’).
Referring to claim 7:
		Padmanabhan and Shahine further disclose: 
		wherein for the medical facility, a computational capability of the medical facility is limited by an upper threshold, Nuvmp of a total number of staff verifying the audit trail, Nmp being less than the predetermined threshold (see Padmanabhan, [0101] 
‘validation… meets the threshold level’; [0126] ‘validates…a threshold’ ).
Referring to claim 8:
		Padmanabhan and Shahine further disclose: 
	wherein for the medical facility, a weighted credible number, Ncmp is less than the predetermined threshold such that when Nmp is less than or equal to Nuvmp, then Ncmp is equal to Nmp and when Nmp is greater than or equal to Nuvmp, then Ncmp is equal to Nuvmp (see Padmanahhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’;  [0127] ‘less than’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 9:
		Padmanabhan and Shahine further disclose:
 	           wherein for the insurance company, the weighted credit for the insurance company, Cwi is equal to a weighted credible number, Nci (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0060] ‘insurance records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 10:

		wherein for the medical authority, the weighted credit for the medical authority, Cwa is equal to a weighted credible number, Nca (see Padmanahhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 11:
		Padmanabhan and Shahine further disclose:
           wherein for the auditor, a computational capability of the auditor is limited by an upper threshold, Nuvad of a total number of auditors verifying the audit trail, Nmad being less than the predetermined threshold (see Padmanahhan, fig. 5, 410 ‘a weighted’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0127] ‘less than’).
Referring to claim 12:
		Padmanabhan and Shahine further disclose:
	wherein for the auditor, a weighted credible number, Ncad is less than the predetermined threshold such that when Nad is less than or equal to Nuvad, then Ncad is equal to Nad and when Nad is greater than or equal to Nuvad, then Ncad is equal to Nuvad (see Padmanahhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049]) 
Referring to claim 13:
		Padmanabhan and Shahine further disclose:
                     wherein for the patient, the weighted credit for the patient, Cwp is equal to a weighted credible number, Ncp (see Padmanahhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., the weighted credit ],’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanahhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be 
Referring to claim 14:
		Padmanabhan and Shahine further disclose:
           wherein when Ncmp + Nci + Nca + Nuvmp is greater than or equal to the predetermined threshold, the verification is valid (see Padmanabhan, [0062] ‘valid transactions’; [0126] ‘a sum...exceeds a threshold’; [0127] ‘equal’; [0128] ‘The total weight…is equal to sum… the threshold is met’).
Referring to claim 15:
		Padmanabhan and Shahine further disclose:
	wherein when Ncmp + Cwi + Ncad + Cwp is greater than or equal to the predetermined threshold, the verification is valid (see Padmanabhan, [0062] ‘valid transactions’; [0126] ‘a sum...exceeds a threshold’; [0127] ‘equal’; [0128] ‘The total weight…is equal to sum… the threshold is met’).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), in view of Shahine et al. (U.S. 2009/0006111 A1), further in view of Kravitz (U.S. 2019/0333031 A1). 
Referring to claim 5:
		Padmanabhan and Shahine do not disclose a certificate authority.
           Kravitz disclose a certificate authority (see Kravitz, [0023] ‘Certificate Authority’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kravitz into the system of Padmanahhan to include a certificate authority.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Kravitz’s teaching could enhance the system of Padmanabhan,  because a certificate authority issues digital certificates wherein a digital certificate certifies the ownership of a public key by the named subject of the certificate.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Agrawal; Shashank et al.( US 20190164153 A1) disclose blockchain system for confidential and anonymous smart contracts;
(b)	Vos; Wiesner J. et al.( US 20140108130 A1) disclose calculating audience metrics for online campaigns;
(c)	Jacobs; Michael et al.( US 20190377617 A1) disclose domain and event type-specific consensus process for a distributed ledger;
(d)	Alsharif; Sultan Saadaldean et al.( US 20210211451 A1) disclose method and system for blockchain accreditation mechanism based on cybersecurity risk;
(e)	Vandervort; David R.( US 20170237570 A1) disclose method and system for server based secure auditing for revisioning of electronic document files;
(f)	KRAEMER; James R. et al.( US 20180096551 A1) disclose spheres of knowledge;
(g)	Gauld; Frank Joseph Lamont (US 20180247320 A1) disclose blockchain consumer ledger;

 	11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492





/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492